                Case 1:19-cr-00862-VEC Document 82 Filed 02/14/20 Page 1 of 1



                                                LAW OFFICE OF
                                              JESSE M. SIEGEL
                                          The Woolworth Building
      (Tel) 212-207-9009                  233 Broadway, Suite 707
      (Fax) 212-732-1339                 New York, New York 10279                JesseMSiegel@aol.com




                                                           February 14, 2020

                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
      BY ECF                                                        DOC #:
                                                                    DATE FILED: 02/14/2020
      Hon. Valerie E. Caproni, District Judge
      United States District Court for the
      Southern District of New York
      Thurgood Marshall U.S. Courthouse
      40 Foley Square
      New York, NY 10007
                                                     MEMO ENDORSED
                                 Re: United States v. Velez, 19 Cr. 862 (VEC).

      Dear Judge Caproni:

              I am CJA counsel to Luis Sepulveda, a defendant in the above case. A retained attorney,
      Jaime Santana, has filed a Notice of Appearance for Mr. Sepulveda. Therefore, I ask that I be
      relieved as his counsel.

              Thank you for your attention to this application.

                                                           Very truly yours,
Application GRANTED. The Clerk of Court
is respectfully requested to terminate Mr.                 /s/
Siegel as counsel for Mr. Sepulveda.                       Jesse M. Siegel

SO ORDERED.                Date: 02/14/2020




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
